DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claims 3 and 4 are confusing in that it is unclear what is meant by the tray “providing” said lower plate or the upper lid “providing” said upper plate.  Are the “tray” and “lid” meant to be different structural elements from the lower plate and upper plate, respectively?
 	In line 2 of claim 7, it is unclear whether claim 7 is meant to depend form claim 6 or from claim 5.
	There is no clear antecedent basis for “said lip of the tray” (claim 7, line 3), “the reinforcing structure” (claim 8, line 2), or “said upper and lower ends of said walls” (claim 10, line 2).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese patent JP 61-229730.
 	Japanese patent JP 61-229730 shows an embodiment of a vacuum lifter in Figures 1 and 2 comprising an upper chassis (2,5) and a lower suction plate assembly including a plurality of module housings each defined by an upper plate (6), a lower plate (8), and side plates (7,9).  The upper plates have a hole for connecting the housings to an individual vacuum air flow channel (3,4).  The lower plates are perforated with a plurality of orifices (14).

Claim(s) 1, 2, 4, and 8, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baan et al. (US-5,971,454).
 	The patent to Baan et al. shows a vacuum lifter apparatus comprising an upper chassis (34) joined to a substantially planar lower suction plate (10).  The suction plate (10) includes four housing modules (18) each having a lower plate (24), an upper plate (12), and side plates (14,20).  An opening (30) extends through the upper plate portions of each housing (see Fig. 4) and is in fluid communication with an airflow suction system (26).  
	Regarding claims 2 and 8, a reinforcing structure (22) extends between the upper and lower plates within each housing.
.
Allowable Subject Matter
Claims 3, 5-7, 9, and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “said” throughout the abstract.  Correction is required.  See MPEP § 608.01(b).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The patent to Claassen et al. (US-5,259,859) shows a honeycomb supporting structure (38), but the side walls of the honeycombs do not include holes providing lateral airflow.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
9/13/2021